REASONS FOR ALLOWANCE

The following is a listing of the prior art cited in this Office action together with the shorthand reference used for each document (listed alphabetically):
“Chen et al.”
US Publication No. 2009/0175580 A1

“Halbach et al. ‘380”
EP Publication No. 1 006 380 A1

“Halbach et al. ‘469”
GB Publication No. 2 344 469 A

“Halbach et al. ‘619”
EP Publication No. 1 006 619 A2

“Iwashita”
US Patent No. 4,846,719

“Koreeda et al.”
US Publication No. 2011/0243508 A1

“Legler et al.”
US Publication No. 2008/0089650 A1

“Lichoulas et al.”
US Publication No. 2015/0219857 A1

“Luther et al.”
US Publication No. 2006/0269194 A1

“Moore et al.”
US Publication No. 2009/0148106 A1

“Mulligan”
US Publication No. 2006/0093277 A1

“O’Brien”
US Patent No. 4,896,939

“Powell”
US Publication No. 2010/0061681 A1

“Robin et al.”
US Patent No. 5,134,679

“Sawara et al.”
JP Publication No. S59-075218 A (with translation)

“Shimazu et al.”
US Publication No. 2011/0293223 A1

“Theis et al.”
EP Publication No. 1 337 883 B1

“Wong et al.”
US Publication No. 2009/0220200 A1



See the discussion of Powell, Halbach et al. ‘619, Luther et al. and Legler et al. in item 29 (pp. 9-14) of the prior Office action mailed on March 25, 2022.

See the discussion of Halbach et al. ‘380 in item 41 (pp. 13-14) of the prior Office action mailed on November 23, 2021.

See the discussion of Shimazu et al. in item 44 (pp. 17-19) of the prior Office action mailed on November 23, 2021.

See the discussion of Robin et al. and O’Brien in item 45 (pp. 19-21) of the prior Office action mailed on November 23, 2021.

See the discussion of Chen et al., Halbach et al. ‘469, Iwashita, Koreeda et al., Lichoulas et al., Moore et al., Mulligan, Sawara et al., Theis et al. and Wong et al. in the Pertinent Prior Art section of the prior Office action mailed on November 23, 2021.

Claims 1, 3-13, 15 and 17-22 are allowed.

The following is an examiner’s statement of reasons for allowance:

Claim 1 is allowed because the cited prior art fails to teach a hybrid fiber optic connection system, as defined in this claim, including a slide clip movable relative to a port of an adapter and configured to retain a connector body in the port, with the slide clip having a release tab intersected by a reference plane, wherein the release tab is adapted to be manually depressed downward thereby causing movement of the slide clip from a coupling to a non-coupling position. The claimed “tab” is interpreted to have its ordinary meaning, i.e., a flap or strip of material attached to and/or projecting from a structural element (i.e., the claimed slide clip) and used to manipulate it.

Claims 3-11 are allowed because of their dependency from claim 1.

Claim 12 is allowed because the cited prior art fails to teach a fiber optic connection system, as defined in this claim, including a slide clip movable relative to a port of an adapter and configured to retain a connector body in the port, a spring biasing the slide clip toward a coupling position, and a ramp arrangement for automatically moving the slide clip against the bias of the spring from the coupling position to a non-coupling position while the connector body is being inserted in the port, wherein the spring returns the slide clip to the coupling position once the connector body has been fully inserted in the port.

Claims 13 and 15 are allowed because of their dependency from claim 12. Further, claim 13 is allowed because the cited prior art fails to teach a fiber optic connection system, as defined in this claim, wherein the slide clip engages the connector body at retention locations positioned at opposite sides of the connector body.

Claim 17 is allowed because the cited prior art fails to teach a fiber optic connection system, as defined in this claim, including a slide clip movable relative to a port of an adapter and configured to retain a connector body in the port, and a spring biasing the slide clip toward a coupling position, wherein the slide clip engages the connector body at retention locations positioned at opposite sides of the connector body.

Claims 18 and 19 are allowed because of their dependency from claim 17. Further, claim 19 is allowed because the cited prior art fails to teach a ramp arrangement for automatically moving the slide clip against the bias of the spring from the coupling position to a non-coupling position while the connector body is being inserted in the port, wherein the spring returns the slide clip to the coupling position once the connector body has been fully inserted in the port.

Claim 20 is allowed because the cited prior art fails to teach a fiber optic connection system, as defined in this claim, including a slide clip movable relative to a port of an adapter and configured to retain a connector body in the port, a spring biasing the slide clip toward a coupling position, and a ramp arrangement for automatically moving the slide clip against the bias of the spring from the coupling position to a non-coupling position while the connector body is being inserted in the port, wherein the spring returns the slide clip to the coupling position once the connector body has been fully inserted in the port.

Claims 21 is allowed because of its dependency from claim 20.

Claim 22 is allowed because the cited prior art fails to teach a fiber optic connection system, as defined in this claim, including a slide clip movable relative to a port of an adapter and configured to retain a connector body in the port, and a spring biasing the slide clip toward a coupling position, wherein the slide clip engages the connector body at retention locations positioned at opposite sides of the connector body.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

All correspondence relating to this reissue application should be directed:
By EFS:	Registered users may submit via the EFS-Web electronic filing system at: https://efs.uspto.gov/efile/myportal/efs-registered

By Mail1 to:	Commissioner for Patents
United States Patent & Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450

By FAX to:	(571) 273-8300

By hand:	Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter English whose telephone number is (571)272-6671.  The examiner can normally be reached on Monday-Thursday (8:00 am - 6:00 pm EST). 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gay Ann Spahn, can be reached at 571-272-7731.

/PETER C ENGLISH/Primary Examiner, Art Unit 3993                                                                                                                                                                                                        
Conferees:	/rds/
	Russell D. Stormer  
	Patent Reexamination Specialist, Art Unit 3993

	/GAS/
	Gay Ann Spahn
	Supervisory Patent Reexamination Specialist, Art Unit 3993





    
        
            
        
            
    

    
        1 Mail Stop REISSUE should only be used for the initial filing of reissue applications, and should not be used for any subsequently filed correspondence in reissue applications. See MPEP 1410.